Citation Nr: 0212867	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  89-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right eye disability 
secondary to service connected traumatic skull defect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1988 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran has submitted competent medical evidence that his 
right eye disability is due to or resulting from his service-
connected traumatic skull defect.


CONCLUSION OF LAW

Service connection for a right eye disability is warranted.  
38 U.S.C.A.§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was involved in 
an automobile accident in 1951 and was unconscious when 
brought to Scott Air Force Base in Illinois.  He was told 
that he had a depressed fracture of the right frontotemporal 
region.  It was also noted that the veteran had fractured his 
right zygomatic bone and had a lower mandibular fracture.  A 
cranioplasty was performed with replacement of an acrylic 
plate to cover the defect.  No specific right eye impairment 
was diagnosed associated with the skull injury.  The 
ophthalmology consultation in August 1951 showed visual 
acuity 20/30 right and 20/50 left.  In September 1951 the 
veteran complained of poor vision in the right eye since 
surgery.  The following day it was noted he was doing well 
and the vision had returned.  Clinical record of November 
1951 showed that the veteran was involved in a fight while 
intoxicated and someone threw liquid, supposedly whiskey, in 
his eyes and he indicated he could not see.  A few days later 
the records indicate that the eye condition cleared up 
rapidly.  Separation examination dated December 1952 showed 
clinical evaluation of the eyes, ophthalmoscopic, pupils, and 
ocular motility as normal.  The veteran's vision was recorded 
as 20/40 in the right eye and 20/20 in the left eye.

At a VA examination dated April 1953, the examination showed 
the pupils to be round, regular, equal, reacting to light and 
accommodation.  Examination of the eye grounds could not be 
done because the pupils were small.  No right eye condition 
was diagnosed.  

A VA hospital report dated August 1954 indicated that the 
veteran was admitted for complaints of headaches, dizziness, 
and blackouts.  Fundi and visual fields were within normal 
limits.  There were no papilledema.  Pupils were round, 
equal, and reacted well to light and convergence.  Corneal 
reflexes were present bilaterally.  The abstract of records 
dated November 1954 revealed fundi and visual fields were 
within normal limits.

A VA hospital report dated September 1955 indicated the 
veteran was admitted again for blackouts.  Eye examination 
was negative except for mild asymmetry of the face around the 
right eye and a slight amount of enophthalmos of the right 
eye.  

A VA eye clinic examination was conducted in March 1957 and 
found that the veteran had enophthalmos of the right eye.  
The external ocular movement was intact.  Fundi were 
negative.  Corneal sensitivity was normal and peripheral 
fields were normal bilaterally.  No diplopia was elicited.  
No ocular disease was noted other than enophthalmos.

A VA examination dated December 1960 noted the right pupil 
was slightly dilated but reacted to light and accommodation.  
The external ocular movements were intact.  There was no 
ptosis, strabismus or nystagmus.

VA outpatient treatment records dated in October 1986 
revealed that the veteran was diagnosed with a retinal 
detachment.  The veteran reported he had a 3 day history of 
black floating spots and loss of 1/2 his visual field when he 
covered his eye.  He indicated that he had seen an 
optometrist who advised him that he had a retinal detachment 
and could lose more vision.  A few days later, VA progress 
notes indicated that the veteran had a 6-day history of 
decreased visual acuity in the right eye with blurred vision 
and dark spots in front of the right eye.  He indicated that 
4 to 5 days before he noticed a dark central scotoma on the 
right.  The examiner's impression was sub-retinal neovascular 
membrane with submacular bleed on the right.  Visual acuity 
was counting fingers temporally at one foot on the right.  
November 1986 VA progress notes showed admission for 
decreased vision in both eyes.  The veteran indicated that he 
had a sudden loss of vision on the right about one month 
prior with an arcade to arcade pre-retinal macular hemorrhage 
on the right.  Right fundus noted resolving pre-retinal 
hemorrhage.  

At his January 1988 VA examination, the veteran gave a 
history of an injury a long time ago in the service when he 
had a fractured zygoma and all bones and this was repaired.  
The examination showed visual acuity right eye count fingers 
at 1 foot; left eye 20/200.  Best corrected, right eye was 
5/400, left eye 20/25.  Extraocular movements were full, no 
restriction.  Cover test demonstrated no deviation.  Pupil 
was briskly reactive.  No Gunn pupil was noted.  Dilated 
fundus, right eye 20/70 view in.  Cup/disc ratio .3.  There 
was extensive macular scarring and resolved hemorrhage and a 
white scar of the retina, in the macular area.  Remainder of 
retina appeared normal.  Left eye fundus was noted as normal 
examination.  The slit lamp examination showed conjunctive 
white, cornea clear, anterior chamber deep.  No flare cells.  
Iris pattern was normal - moderate cataract in right eye; 
early cataract in left eye.  Tension 16/16.

An August 1988 statement from E.O., M.D., indicated that the 
veteran was examined and his visual acuities were 20/400 
right eye and 20/25 left eye.  Intraocular pressures were 17 
right eye and 17-left eye.  Examination of the anterior 
segment revealed moderate arcus in each eye.  There was 
minimal nuclear sclerosis in each lens.  External examination 
of the right side revealed an old injury to the temporal 
orbit including the zygoma in the temporal fossa.  
Examination of the right fundus revealed a disciform scar in 
the macula and a second scar inferior temporal to this.  The 
second scar which was inferotemporal showed some hemorrhagic 
activity.  Examination of the left eye showed no significant 
pathology.  The examiner opined that it was quite possible 
that the veteran had a choroidal rupture at the time of his 
original injury and neovascularization extended from this 
choroidal rupture and resulted in subretinal hemorrhagic 
activity and the disciform change that was seen.  He further 
noted that it would be of great help in evaluating the 
etiology of his problem if there were some photos or 
description of the fundus following his injury in 1951.

A statement from P.S.S., M.D., dated September 1988 indicated 
that the veteran was examined and the examination showed 
20/400 vision in the right eye and 20/25 in the left eye.  It 
was noted that the left eye appeared essentially normal.  The 
right eye did show a large macular scar with a second scar 
inferior to the macula.  The second scar did have some 
hemorrhage and edema.  The examiner opined that the veteran's 
right eye showed evidence of a possible choroidal rupture at 
the time of his original injury 37 years ago.  Since that 
time he appeared to have had hemorrhage and exudative 
activity in the area of the rupture.  

At his January 1989 RO hearing, the veteran testified that he 
was involved in an automobile accident in 1951 and sustained 
a skull fracture, and had a plate inserted in his skull.  The 
veteran indicated that after the accident in service his 
vision in his right eye had deteriorated over the years.  He 
testified that in 1986 he started having blurred vision and 
when he saw a doctor, was told he had had a hemorrhage in his 
eye.  

A Social Security Administrative Law Judge Decision, dated in 
July 1992, indicates that the veteran was found disabled 
since October 1988 due to multiple disabilities to include 
blindness in the right eye.

A statement by P.S.S., M.D dated October 1995, indicated that 
the veteran had hand motion vision in his right eye, which 
was the result of a war injury and was legally blind.  The 
veteran also had cataract surgery in his left eye.  

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated April 1953, March 1957, December 1960, and 
January 1988; VA hospital reports dated August 1954 and 
September 1955; VA outpatient treatment records dated 1986; 
August 1988 statement from E.O., M.D.; statements from 
P.S.S., M.D., dated September 1988 and October 1995; a 
transcript of an RO hearing dated January 1989; and a Social 
Security Administrative Law Judge Decision dated in July 
1992.  No additional pertinent evidence has been identified 
by the veteran.  Additionally, the record shows that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit at issue.  The discussion in the statement of the 
case and supplemental statement of the case has informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  See Quartuccio v. 
Principi, 16, Vet. App. 183, 187 (2002).

Furthermore, as is required under 38 U.S.C.A. § 5103, the RO 
has not only informed the appellant of the information and 
evidence necessary to substantiate the claim, but also 
notified him as to which portion of the evidence and 
information is to be provided by the claimant and which 
portion is to be provided by VA.  

There is no reasonable possibility that further assistance 
would aid in substantiating the claim and, therefore, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A is not necessary.

The veteran seeks service connection for his right eye 
disability, claimed as secondary to his traumatic skull 
defect.  Applicable law provides that service connection will 
be granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

The evidence clearly shows that the veteran has a right eye 
disability, as he is legally blind in the right eye.  A VA 
outpatient treatment record dated in October 1986 revealed 
that the veteran was diagnosed with a detached retina.

The veteran is service-connected for a traumatic skull 
defect.  In order for the veteran to be service-connected for 
his right eye disability on a secondary basis, the evidence 
must show that the veteran's right eye disability is 
proximately due to or the result of his service-connected 
traumatic skull defect.

Under these circumstances the veteran must be granted the 
benefit of the doubt.  Medical records show that the veteran, 
as early as September 1951, complained about poor vision in 
his right eye following surgery for a skull fracture 
sustained in an automobile accident in service.  A VA 
hospitalization report dated in September 1955 showed mild 
asymmetry of the face around the right eye and a slight 
amount of enophthalmos of the right eye.  Enophthalmos of the 
right eye was also diagnosed in a March 1957 VA eye clinic 
examination.  In a VA examination in December 1960 it was 
noted that the veteran's right pupil was slightly dilated.  
And, in October 1986 VA outpatient treatment records the 
veteran was diagnosed with a detached retina of the right 
eye.

Two private physicians report a causal connection between the 
service-connected skull fracture and the veteran's right eye 
disability.  Thus, the record includes substantial medical 
evidence that weighs in the veteran's favor.  The question of 
whether the service-connected disability caused the right eye 
disability is entirely a matter of medical judgment.  It is 
not a question as to which the RO or the Board may assess the 
facts and circumstances and draw conclusions from the record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Based on the 
competent medical reports in the record, the evidence is at 
least in equipoise as to this question.  Under these 
circumstances the veteran must be granted the benefit of the 
doubt.  For this reason, service connection is warranted for 
a right eye disability, as secondary to the service-connected 
traumatic skull defect.


ORDER

Service connection for a right eye disability, as secondary 
to traumatic skull defect is granted, subject to controlling 
regulations governing the payment of monetary awards.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

